Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 08/10/2022 is acknowledged.

Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/;10/2022.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et. Al. ( (US 20200194683 A1 hereinafter Sim which claims foreign priority to KR 20200075986 A filed 12/18/2018) and further in view of Seda (US 20190214579 A1 hereinafter Seda).

Regarding claim 1, Sim teaches an organic electroluminescent device comprising a first electrode, a second electrode opposite to the first electrode, and a light emitting layer interposed between 5the first and second electrodes (paragraph [0030]) wherein the light emitting layer comprises a compound represented by Formula A-1 or A-2 (see formula 37 on page 12 as annotated below (paragraphs [0030] and [0089]):


 
 
    PNG
    media_image1.png
    145
    308
    media_image1.png
    Greyscale

wherein Qi to Q3 are identical to or different (see Fig. below) from each other and are each independently a substituted or unsubstituted C6-C5o aromatic hydrocarbon ring or a 10substituted or unsubstituted C2-C5o heteroaromatic ring (see Figure below), the linkers Y are identical to or different from each other and are each independently selected from N-Ri (see Figure below), CR2R3, O, S, Se, and SiR4R5, X is selected from B (see Figure below), P, and P=0, and R1 to Rs are identical to or different from each other and are each independently selected from hydrogen, deuterium, substituted or unsubstituted Ci-C30 alkyl, substituted or unsubstituted C6-C50 15aryl, substituted or unsubstituted C3-C30 cycloalkyl, substituted or unsubstituted C2-C5o heteroaryl (see Figure below), substituted or unsubstituted CI-C3o alkoxy, substituted or unsubstituted C6- C30 aryloxy, substituted or unsubstituted CI-C30 alkylthioxy, substituted or unsubstituted Cs-C3o arylthioxy, substituted or unsubstituted CI-C30 alkylamine, substituted or unsubstituted Cs-C3o arylamine, substituted or unsubstituted CI-C3o alkylsilyl, 20substituted or unsubstituted C5-C3o arylsilyl, nitro, cyano, and halogen, with the proviso that each of Ri to Rs is optionally bonded to Qi, Q2 or Q3 to form an alicyclic or aromatic monocyclic or polycyclic ring, R2 and R3 are optionally linked to each other to form an alicyclic or aromatic monocyclic or polycyclic ring, and R4 and Rs are optionally linked to each other to form an alicyclic or aromatic monocyclic or 25polycyclic ring, 85J01159.0010 
    PNG
    media_image2.png
    158
    308
    media_image2.png
    Greyscale
 
wherein Qi, Q2, Q3, X, and Y are as defined in Formula A-1; and 
an anthracene derivative (paragraphs [0178] and [0212]).
Sim does not specify anthracene derivative (paragraphs [0178] and [0212]) represented by Formula B:
 
    PNG
    media_image3.png
    311
    355
    media_image3.png
    Greyscale
 
5wherein R1 to Rs are each independently hydrogen, deuterium or C6-C24 aryl and R6 to R22 are each independently hydrogen or deuterium, however Sim teaches on page 34 a formula

    PNG
    media_image4.png
    132
    242
    media_image4.png
    Greyscale
.

	Seda discloses on page 52 a formula similar to that of Sim comprising 

    PNG
    media_image5.png
    131
    199
    media_image5.png
    Greyscale
as claimed.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a material with the formula taught by Seda in the light emitting layer of Sim because according to Seda such a formula is suitable for a light emitting layer (paragraph [0175] and [0288]), it would have been obvious to one of ordinary skill in the art, in view of the teachings of Sim in view of Seda, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to use the formula of Seda in the light emitting layer of Sim with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

	

    PNG
    media_image6.png
    385
    600
    media_image6.png
    Greyscale



Regarding claim 2, Sim in view of Seda teaches the organic electroluminescent device according to claim 1.
Sim does not specify at least one of R6 to R13 in Formula B to be deuterium however Seda teaches R6 to R13 in Formula B are hydrogen and teaches using deuterium for hydrogen (paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one of R6 to R13 in Formula B is deuterium as taught by Seda because according to Seda deuterium is suitable for hydrogen (paragraph [0175] and [0288]), it would have been obvious to one of ordinary skill in the art, in view of the teachings of Sim in view of Seda, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to use the formula of Seda in the light emitting layer of Sim with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Regarding claim 3, Sim in view of Seda teaches the organic electroluminescent device according to claim 1.
Sim does not specify at least one of Ri to Rs in Formula B is deuterium and at least one of R6 to R13 in Formula B is deuterium however Seda teaches R1 to R5 in Formula B is deuterium and R6 to R13 in Formula B are hydrogen and teaches using deuterium for hydrogen (paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one of Ri to Rs in Formula B to be deuterium and at least one of R6 to R13 in Formula B to be deuterium as taught by Seda because according to Seda deuterium is suitable for hydrogen (paragraph [0175] and [0288]), it would have been obvious to one of ordinary skill in the art, in view of the teachings of Sim in view of Seda, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to use the formula of Seda in the light emitting layer of Sim with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Regarding claim 5, Sim teaches the compound of Formula A-1 or A-2 has a structure represented by Formula A-5 or A-6: 87J01159.0010 
    PNG
    media_image7.png
    144
    308
    media_image7.png
    Greyscale
 wherein each Z is independently CR or N, the substituents R are identical to or different from each other and are independently selected from hydrogen, deuterium, substituted or unsubstituted CI-C30 alkyl, substituted or unsubstituted C6-C5o aryl, 5substituted or unsubstituted C3-C30 cycloalkyl, substituted or unsubstituted C2-C50 heteroaryl, substituted or unsubstituted CI-C30 alkoxy, substituted or unsubstituted C6- C30 aryloxy, substituted or unsubstituted CI-C30 alkylthioxy, substituted or unsubstituted Cs-C30 arylthioxy, substituted or unsubstituted CI-C30 alkylamine, substituted or unsubstituted Cs-C30 arylamine, substituted or unsubstituted CI-C30 alkylsilyl, 10substituted or unsubstituted Cs-C30 arylsilyl, nitro, cyano, and halogen, with the proviso that the substituents R are optionally bonded to each other or are optionally linked to other adjacent substituents to form alicyclic or aromatic monocyclic or polycyclic rings whose carbon atoms are optionally substituted with one or more heteroatoms selected from N, S, and O atoms, and X and Y are as defined in Formulae A-1 and A-2, 
    PNG
    media_image8.png
    168
    355
    media_image8.png
    Greyscale
wherein X, Y, and Z are as defined in Formula A-5 (Sims formula 37 on page 12).  

Regarding claim 7, Sim in view of Seda teaches the compound represented by Formula B is selected from the compounds of Formulae B I to B 16: 
    PNG
    media_image9.png
    244
    706
    media_image9.png
    Greyscale
 10 (131) (B2) (B3) (B4)  97J01159.00105(Seda page [0052]).

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. Al. (US 20220173318 A1 hereinafter Kim) and further in view of Seda (US 20190214579 A1 hereinafter Seda).

Regarding claim 1, Kim teaches an organic electroluminescent device comprising a first electrode, a second electrode opposite to the first electrode, and a light emitting layer interposed between 5the first and second electrodes (paragraphs [0060] and organic layer has light emitting layer paragraph [0103]) wherein the light emitting layer comprises a compound represented by Formula A-1 (see formula 37 on page 12 as annotated below (paragraphs [0030] and [0089]) or A-2 (see formula BD22 on page 43 as annotated below (paragraph [0298]):


 
 
    PNG
    media_image1.png
    145
    308
    media_image1.png
    Greyscale

wherein Qi to Q3 are identical to or different (see Fig. below) from each other and are each independently a substituted or unsubstituted C6-C5o aromatic hydrocarbon ring or a 10substituted or unsubstituted C2-C5o heteroaromatic ring (see Figure below), the linkers Y are identical to or different from each other and are each independently selected from N-Ri (see Figure below), CR2R3, O, S, Se, and SiR4R5, X is selected from B (see Figure below), P, and P=0, and R1 to Rs are identical to or different from each other and are each independently selected from hydrogen, deuterium, substituted or unsubstituted Ci-C30 alkyl, substituted or unsubstituted C6-C50 15aryl (see Figure below), substituted or unsubstituted C3-C30 cycloalkyl, substituted or unsubstituted C2-C5o heteroaryl substituted or unsubstituted CI-C3o alkoxy, substituted or unsubstituted C6- C30 aryloxy, substituted or unsubstituted CI-C30 alkylthioxy, substituted or unsubstituted Cs-C3o arylthioxy, substituted or unsubstituted CI-C30 alkylamine, substituted or unsubstituted Cs-C3o arylamine, substituted or unsubstituted CI-C3o alkylsilyl, 20substituted or unsubstituted C5-C3o arylsilyl, nitro, cyano, and halogen, with the proviso that each of Ri to Rs is optionally bonded to Qi, Q2 or Q3 to form an alicyclic or aromatic monocyclic or polycyclic ring, R2 and R3 are optionally linked to each other to form an alicyclic or aromatic monocyclic or polycyclic ring, and R4 and Rs are optionally linked to each other to form an alicyclic or aromatic monocyclic or 25polycyclic ring, 85J01159.0010 
    PNG
    media_image2.png
    158
    308
    media_image2.png
    Greyscale
 
wherein Qi, Q2, Q3, X, and Y are as defined in Formula A-1; and 
an anthracene derivative (paragraphs [0299] and BH2 of page 46).
Kim does not specify anthracene derivative (paragraphs [0178] and [0212]) represented by Formula B:
 
    PNG
    media_image3.png
    311
    355
    media_image3.png
    Greyscale
 
5wherein R1 to Rs are each independently hydrogen, deuterium or C6-C24 aryl and R6 to R22 are each independently hydrogen or deuterium, however Kim teaches on page 46 a formula

    PNG
    media_image10.png
    189
    135
    media_image10.png
    Greyscale
.

	Seda discloses on page 52 a formula similar to that of Kim comprising 

    PNG
    media_image5.png
    131
    199
    media_image5.png
    Greyscale
as claimed.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a material with the formula taught by Seda in the light emitting layer of Kim because according to Seda such a formula is suitable for a light emitting layer (paragraph [0175] and [0288]), it would have been obvious to one of ordinary skill in the art, in view of the teachings of Kim in view of Seda, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to use the formula of Seda in the light emitting layer of Kim with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

	

    PNG
    media_image11.png
    451
    700
    media_image11.png
    Greyscale



Regarding claim 2, Kim in view of Seda teaches the organic electroluminescent device according to claim 1.
Kim does not specify at least one of R6 to R13 in Formula B to be deuterium however Seda teaches R6 to R13 in Formula B are hydrogen and teaches using deuterium for hydrogen (paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one of R6 to R13 in Formula B is deuterium as taught by Seda because according to Seda deuterium is suitable for hydrogen (paragraph [0175] and [0288]), it would have been obvious to one of ordinary skill in the art, in view of the teachings of Kim in view of Seda, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to use the formula of Seda in the light emitting layer of Kim with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Regarding claim 3, Kim in view of Seda teaches the organic electroluminescent device according to claim 1.
Kim does not specify at least one of Ri to Rs in Formula B is deuterium and at least one of R6 to R13 in Formula B is deuterium however Seda teaches R1 to R5 in Formula B is deuterium and R6 to R13 in Formula B are hydrogen and teaches using deuterium for hydrogen (paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one of Ri to Rs in Formula B to be deuterium and at least one of R6 to R13 in Formula B to be deuterium as taught by Seda because according to Seda deuterium is suitable for hydrogen (paragraph [0175] and [0288]), it would have been obvious to one of ordinary skill in the art, in view of the teachings of Kim in view of Seda, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to use the formula of Seda in the light emitting layer of Kim with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

15 Regarding claim 4, Kim teaches the compound of Formula A-1 or A-2 has a structure represented by Formula A-3 or A-4:
 86J01159.0010 
    PNG
    media_image12.png
    144
    307
    media_image12.png
    Greyscale

wherein each Z is independently CR or N, the substituents R are identical to or different from each other and are independently selected from hydrogen, deuterium, substituted or unsubstituted CI-C30 alkyl, substituted or unsubstituted C6-C5o aryl, 5substituted or unsubstituted C3-C30 cycloalkyl, substituted or unsubstituted C2-C50 heteroaryl, substituted or unsubstituted CI-C30 alkoxy, substituted or unsubstituted C6- C30 aryloxy, substituted or unsubstituted CI-C30 alkylthioxy, substituted or unsubstituted Cs-C30 arylthioxy, substituted or unsubstituted CI-C30 alkylamine, substituted or unsubstituted Cs-C30 arylamine, substituted or unsubstituted CI-C30 alkylsilyl, 10substituted or unsubstituted Cs-C30 arylsilyl, nitro, cyano, and halogen, with the proviso that the substituents R are optionally bonded to each other or are optionally linked to other adjacent substituents to form alicyclic or aromatic monocyclic or polycyclic rings whose carbon atoms are optionally substituted with one or more heteroatoms selected from N, S, and O atoms, and X and Y are as defined in Formulae A-1 and A-2 (BD22 on page 46), 
    PNG
    media_image13.png
    166
    355
    media_image13.png
    Greyscale
wherein X, Y, and Z are as defined in Formula A-3.  


Regarding claim 6, Kim in view of Seda teaches the organic electroluminescent device according to claim 1. 
Kim does not specify the compound represented by Formula A-1 or A-2 is selected from the compounds of 20Formulae Al to A176: 88J01159.0010 
    PNG
    media_image14.png
    138
    704
    media_image14.png
    Greyscale
 (Al) (A2) (A3) (A4) 
    PNG
    media_image15.png
    127
    694
    media_image15.png
    Greyscale
(A5) (A6) (A7) (A8) 
    PNG
    media_image16.png
    129
    735
    media_image16.png
    Greyscale
(A9) (A10) (A11) (A12) 
    PNG
    media_image17.png
    535
    763
    media_image17.png
    Greyscale
 89J01159.0010 (A21) (A22) (A23) (A24) 
    PNG
    media_image18.png
    385
    758
    media_image18.png
    Greyscale
(A29) (A30) (A31) (A32) 
    PNG
    media_image19.png
    153
    707
    media_image19.png
    Greyscale
 10 (A33) (A34) (A35) (A36) 
    PNG
    media_image20.png
    128
    717
    media_image20.png
    Greyscale
(A37) (A38) (A39) (A40) 90J01159.0010 
    PNG
    media_image21.png
    139
    706
    media_image21.png
    Greyscale
 (A41) (A42) (A43) (A44) 
    PNG
    media_image22.png
    325
    758
    media_image22.png
    Greyscale
(A49) (A50) (A51) (A52) 
    PNG
    media_image23.png
    105
    707
    media_image23.png
    Greyscale
 10(A53) (A54) (A55) (A56) 
    PNG
    media_image24.png
    142
    720
    media_image24.png
    Greyscale
(A57) (A58) (A59) (A60) 91J01159.0010 
    PNG
    media_image25.png
    128
    720
    media_image25.png
    Greyscale
 (A61) (A62) (A63) (A64) 
    PNG
    media_image26.png
    128
    719
    media_image26.png
    Greyscale
 5 (A65) (A66) (A67) (A68) 
    PNG
    media_image27.png
    128
    719
    media_image27.png
    Greyscale
(A69) (A70) (A71) (A72) 10 
    PNG
    media_image28.png
    354
    720
    media_image28.png
    Greyscale
 15 92J01159.0010 (A77) (A78) (A79) (A80) 
    PNG
    media_image29.png
    152
    719
    media_image29.png
    Greyscale
(A81) (A82) (A83) (A84) 
    PNG
    media_image30.png
    154
    758
    media_image30.png
    Greyscale
(A85) (A86) (A87) (A88) 
    PNG
    media_image31.png
    465
    753
    media_image31.png
    Greyscale
(A97) (A98) (A99) (A100) 93J01159.0010 
    PNG
    media_image32.png
    116
    706
    media_image32.png
    Greyscale
 (A101) (A102) (A103) (A104) 
    PNG
    media_image33.png
    127
    706
    media_image33.png
    Greyscale
(A105) (A106) (A107) (A108) 
    PNG
    media_image34.png
    131
    745
    media_image34.png
    Greyscale
(A109) (A110) (A111) (A112) 
    PNG
    media_image35.png
    142
    706
    media_image35.png
    Greyscale
(A113) (A114) (A115) (A116) 
    PNG
    media_image36.png
    129
    706
    media_image36.png
    Greyscale
 10(A117) (A118) (A119) (A120) 
    PNG
    media_image37.png
    116
    704
    media_image37.png
    Greyscale
(A121) (A122) (A123) (A124) 94J01159.0010 
    PNG
    media_image38.png
    127
    706
    media_image38.png
    Greyscale
 (A125) (A126) (A127) (A128) 
    PNG
    media_image39.png
    154
    706
    media_image39.png
    Greyscale
(A129) (A130) (A131) (A132) 
    PNG
    media_image40.png
    166
    720
    media_image40.png
    Greyscale
(A133) (A134) (A135) (A136) 
    PNG
    media_image41.png
    128
    707
    media_image41.png
    Greyscale
(A137) (A138) (A139) (A140) 
    PNG
    media_image42.png
    176
    694
    media_image42.png
    Greyscale
10 (A141) (A142) (A143) (A144) 95J01159.0010 
    PNG
    media_image43.png
    128
    694
    media_image43.png
    Greyscale
 (A145) (A146) (A147) (A148) 
    PNG
    media_image44.png
    128
    706
    media_image44.png
    Greyscale
(A149) (A150) (A151) (A152) 
    PNG
    media_image45.png
    108
    739
    media_image45.png
    Greyscale
(A153) (A154) (A155) (A156) 
    PNG
    media_image46.png
    321
    766
    media_image46.png
    Greyscale
(A161) (A162) (A163) (A164) 
    PNG
    media_image47.png
    173
    694
    media_image47.png
    Greyscale
 96J01159.0010 
    PNG
    media_image48.png
    94
    706
    media_image48.png
    Greyscale
 (A 169) (A170) (A171) (A 172) 
    PNG
    media_image49.png
    173
    706
    media_image49.png
    Greyscale

However Kim teaches the compound represented by formula A-1 is 
    PNG
    media_image50.png
    177
    288
    media_image50.png
    Greyscale
(BD22 page 43) which differs from claimed formula A1 for example only in that some of the hydrogens are replaced by either tert-butyl or a methyl anion furthermore Kim teaches a general formula (Formula 5 page 9) corresponding to the formula BD22 above and teaches the tert butyl and methyl anions are represented by R51-R53 which can be all hydrogen as claimed or can include alkyl groups as shown in Kim formula BD22, so that Kim envisions an embodiment where for example all R51-R53 in the compound of BD22 are simply hydrogen so that the compound would be the same as that of A1 as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make all R51-R53 in the compound of BD22 to be hydrogen so that the compound would be the same as that of A1 as claimed as taught by Kim because according to Kim hydrogen is suitable for R51-R53 (paragraph [0151]), it would have been obvious to one of ordinary skill in the art, in view of the teachings of Kim in view of Seda, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to use the formula of Kim with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

  
Regarding claim 7, Kim in view of Seda teaches the compound represented by Formula B is selected from the compounds of Formulae B I to B 16: 
    PNG
    media_image9.png
    244
    706
    media_image9.png
    Greyscale
 10 (131) (B2) (B3) (B4)  97J01159.00105(Seda page [0052]).






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joo (US 20210167293 A1), Joo (US 20200172558 A1) and Lee (US 20220216431 A1) appear to have common assignees or inventors with the present application but teach organic electroluminescent device with compounds A1 or A2 that are relevant to claims 1-7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897